Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2, 4-11 are allowed.
Regarding claim 4, the inclusion of the limitation “wherein the first conductive terminal includes multiple first leg parts extending forward and backward from the flat plate part, with the multiple first leg parts configured to be connected to a ground wire” with all the remaining limitations overcome the most pertinent prior arts of record (US 20150187738 A1).
Regarding claim 7, the inclusion of the limitation “the second conductive terminal having a second leg part, the second leg part having a second length, the second length being greater than the first length, the second leg part being configured to be connected to a second portion of the substrate; wherein the protrusion plate is positioned between the auxiliary leg part and the second leg part and the thick part of the protrusion plate covers a tip of the auxiliary leg part” with all the remaining limitations overcome the most pertinent prior arts of record (US 20150187738 A1) as supported with 13 disposed between 57a and 62a in applicant’s FIG. 2B and FIG. 5B.
Regarding claim 11, the inclusion of the limitation “the conductive plate having a projection, the projection contacting the flat plate part of the first conductive terminal, the conductive plate being electrically isolated from the second conductive terminal, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817